Citation Nr: 1300313	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-18 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, which denied the Veteran's claim for service connection for sarcoidosis.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the Anchorage, Alaska, RO in March 2011.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for sarcoidosis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

In the December 2010 Statement of Accredited Representative in Appealed Case, it was asserted that the Veteran's sarcoidosis was caused by working in the motor pool and breathing in exhaust fumes, as well as by overexertion while doing physical training, while on active duty.  The Veteran also asserted in his October 2009 notice of disagreement (NOD) that he worked around flammable materials and was exposed to Beryllium from changing fluorescent light bulbs to inspecting weapons in service.  The Veteran asserted at the March 2011 hearing that he first began noticing lung problems when he was permanently stationed in Alaska, 6 or 7 months after joining the military, but that these symptoms were treated in service as a simple cold.  The Veteran asserted that he continued to have lung problems after leaving the military until 2004 or 2005, at which time he sought treatment for these symptoms and was diagnosed with sarcoidosis.  The Veteran asserted that the doctor who first diagnosed him with sarcoidosis informed him that this disease began back in service and that the disease can lay dormant for periods of time. 

A review of the service treatment records reveals that the Veteran complained of recent weight gain upon entrance into service in September 1992.  In March 1993, the Veteran was given verbal/written information about nutrition/weight control.  In April 1993, the Veteran complained of a headache and a runny nose.  In July 1993, the Veteran reported chest pain.  In August 1994, the Veteran complained of flu symptoms for 5 days.  In October 1995, the Veteran complained of cold symptoms.  In November 1995, the Veteran was diagnosed with pharyngitis.  In a Report of Medical History for deployment, the Veteran complained of pressure or pain in his chest.  In a March 1995 Report of Medical History for deployment, the Veteran complained of shortness of breath and pain or pressure in his chest. 

Post-service, it was noted in a February 2008 private medical record that the Veteran had been noticing progressive dyspnea and a cough for at least 10 months.  The Veteran claimed in an April 2008 private medical record from the University of Washington Medical Center that he was in good health until the history of the present illness that started about 8 months to one year ago.  He reported having a chronic cough and shortness of breath on exertion, as well as intermittent chest pain with breathing at times.  The Veteran was diagnosed with extensive sarcoidosis.  More recently, in a September 2010 VA treatment record, the Veteran was diagnosed with stage IV pulmonary sarcoidosis with pulmonary hypertension.  

In support of his claim, the Veteran has submitted statements from his wife, mother, and other acquaintances attesting to his complaints of chest pain, shortness of breath, and cold-like symptoms during service.  The Veteran has also submitted medical literature noting that noninfectious chemicals in the environment, including beryllium, aluminum, and zirconium, can cause lung disease that has features similar to sarcoidosis. 

In light of the Veteran's complaints of shortness of breath and chest pain in service, his current diagnosis of sarcoidosis, and his complaints of a continuity of symptomatology related to his sarcoidosis since service, the Board finds that the necessity to obtain a VA medical opinion is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to obtain a VA medical opinion with regard to the issue of whether the Veteran's sarcoidosis incurred in, or was caused or aggravated by, his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that the Veteran asserted at the March 2011 hearing that his VA treating physician, Dr. S., may have related his current sarcoidosis back to his military service.  The Board notes that the claims file contains VA treatment records, including some records documenting treatment from Dr. S.  While these records do not contain any statements from Dr. S. relating the Veteran's current sarcoidosis to his active duty service, the Board notes that the claims file does not contain VA treatment records past October 2010.  

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  In this case, as the Veteran indicated at the March 2011 hearing that his treating VA physician may have related his current diagnosis of sarcoidosis to his active duty service, and the claims file does not contain updated VA treatment records through the date of the hearing, the Board finds that this issue must be remanded in order to obtain any VA treatment records that have not yet been associated with the claims file, to specifically include any VA treatment records from October 2010 to the present. 

Finally, the Board notes that the claims file contains copies of the Veteran's service treatment records.  However, the claims file does not contain any medical records from the Veteran's separation from service.  As such, upon remand, the RO should determine that all available treatment records from the Veteran's active duty service have been obtained, to the extent possible, to specifically include any medical records upon separation from service.
 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include any VA treatment records from October 2010 to the present.

2. Determine that all available treatment records from the Veteran's active duty service have been obtained, to the extent possible, to specifically include any medical records documenting the Veteran's separation from service.

3. Obtain a VA medical opinion regarding the nature and etiology of the Veteran's sarcoidosis.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  While review of the entire file is required, attention is invited to the Veteran's service treatment records which show treatment for various cough and cold symptoms, to include shortness of breath.  Also, the examiner is advised that the Veteran is both competent and credible to describe his post-service symptoms, as documented throughout the file, and summarized in his March 2011 hearing testimony.

Based on a review of the complete claims file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's sarcoidosis had its onset during his military service or was caused or aggravated by his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

4. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


